Citation Nr: 1609833	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than December 17, 2007, for the grant of service connection for ischemic heart disease.

2.  Entitlement to a higher initial rating for ischemic heart disease rated 60 percent disabling from May 1, 2008, to December 22, 2010.

3.  Entitlement to an increased rating for radiculopathy of the left lower extremity currently rated 10 percent.

4.  Entitlement to an initial compensable rating for radiculopathy of the right lower extremity.

5.  Entitlement to an effective date earlier than January 23, 2014, for the grant of a 100 percent rating for PTSD.

6.  Entitlement to service connection for cysts of the mouth.

7.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and W.T.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969, including combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted, in pertinent part, the Veteran's claim of service connection for ischemic heart disease and assigned an initial 100 percent rating effective January 17, 2008; a 60 percent rating effective May 1, 2008; and a 100 percent rating effective December 28, 2010.  

The Veteran filed a notice of disagreement (NOD) in February 2011 with regard to the initial effective dates assigned for the grant of service connection for ischemic heart disease.  

In a July 2012 rating decision, the RO assigned an earlier effective date of December 17, 2007, for the grant of service connection for ischemic heart disease.  A statement of the case (SOC) was sent to the Veteran in October 2012 and he perfected his appeal in March 2013.  

Although the Veteran does not appear to have filed an NOD with respect to the RO's assignment of the initial ratings for the ischemic heart disease, this issue was included in the October 2012 SOC and in an August 2013 supplemental statement of the case (SSOC).  The Board has included issue of entitlement to a higher initial rating as shown on the title page because the AOJ's actions reasonably led the Veteran to believe that this issue was on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

In a July 2013 rating decision the RO, in pertinent part, granted service connection for radiculopathy of the right lower extremity and assigned an initial zero percent (non-compensable) rating effective July 11, 2011.  The RO also denied an increased rating for radiculopathy of the left lower extremity.  The Veteran disagreed with this decision in August 2013 and he perfected a timely appeal in January 2014.

The Veteran testified at a Central Office Board hearing held before the undersigned Acting Veterans Law Judge in June 2014.  A copy of the hearing transcript is of record.

In a December 2014 rating decision, the RO granted an increased rating of 100 percent for the service-connected PTSD and assigned an effective date of January 23, 2014.  The RO also denied service connection for cysts of the mouth and erectile dysfunction.   The Veteran filed an NOD to this rating decision in January 2015.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an effective date earlier than January 23, 2014, for the grant of a 100 percent rating for PTSD; entitlement to service connection for cysts of the mouth and erectile dysfunction; and entitlement to higher ratings for radiculopathy of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Ischemic heart disease, to include coronary artery disease, is a covered herbicide disease as of August 31, 2010.

2.  On May 16, 2010, the Veteran filed a claim for service connection for ischemic heart disease.

3.  The Veteran's ischemic heart disease is shown to have manifested prior to May 2010; a VA diabetes risk assessment screening consult on December 17, 2007 documented the presence of coronary artery disease.

4.  Between May 1, 2008 and December 22, 2010, arteriosclerotic cardiovascular disease was manifested by left ventricular ejection fractions that were greater than 30 percent; estimated workload of 5-6 METs; and without evidence of cardiac hypertrophy, dilatation, or congestive heart failure.
 

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 17, 2007, for a grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2015).

2.  The criteria for an initial rating for ischemic heart disease in excess of 60 percent from May 1, 2008, to December 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7005-7017 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeals for an earlier effective date for the grant of service connection for ischemic heart disease and for a higher initial rating arise for the same; both arise from the Veteran's disagreement with the initial rating and effective date following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice concerning the downstream disability rating and effective date elements of a claim is not required.  See Goodwin v. Peake, 22 Vet. App. 128(2008); see also Dunlap v. Nicholson, 21 Vet. App. 112(2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). 

VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  

VA examinations or medical opinions are not needed to decide the issue of entitlement to an earlier effective date ischemic heart disease.  

The Veteran was provided with a VA examination in June 2010 which addressed the nature and severity of his ischemic heart disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner and the examination report set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations; the examination is adequate for rating purposes.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ (AVLJ) noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The AVLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims.  The Veteran's representative and the AVLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

I.  Earlier Effective Date

In a January 2011 rating decision, the RO granted service connection for ischemic heart disease.  The effective date of the award was set as December 17, 2007.  The Veteran contends that an earlier effective date is warranted.  He asserts that since he experienced symptomatology of ischemic heart disease for many years prior to receiving an actual diagnosis; he is entitled to an earlier effective date for the grant of service connection.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2). 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  In this case, the Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

The Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered herbicide disease" [i.e., ischemic heart disease] within the meaning of 38 C.F.R. § 3.816(b)(2).  

As applicable to this case, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) there was a claim pending (including received by VA) between May 3, 1989 and the effective date of the change in regulation allowing for a presumption of the covered disease, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) this section.  38 C.F.R. § 3.816(c)(1), (c)(2).  

Under paragraph (c)(3), if the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  See 38 C.F.R. § 3.816(c)(3).

There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(c)(3), (4).

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3).

Private treatment records dated in January 2008 show the Veteran reported onset of chest pain was four years prior, that is in 2004.  The Veteran has submitted letters from various physicians, including from R.D., A.M., and L.C., all of whom generally opined that the Veteran's ischemic heart disease had been present for quite some time before a diagnosis was made in 2007-2008.  Dr. A.M. opined that the ischemic heart disease was the cause of the Veteran's chest pain and shortness of breath in the years prior to the diagnosis.  Dr. L.C. opined that the Veteran's coronary disease existed prior to 2007 "but was not picked up by his prior physicians."

At the Veteran's hearing before the undersigned, he asserted that he filed an initial claim for a heart problem in 1969 and thereafter filed multiple claims for chest problems including in 1970, and throughout 1978 and 2008.  He also testified that several of his doctors told him his heart disease had onset before it was diagnosed.  

Analysis

At the outset, the Board notes that since VA did not deny compensation for ischemic heart disease in a decision issued September 25, 1985 and May 3, 1989; the Veteran's claim for an earlier effective date is not covered under 38 C.F.R. § 3.816(c)(1).  Additionally, because the Veteran's claim was received more than one year after his separation from military service, the exception at paragraph (c)(3) is not applicable.  

Paragraph (c)(2), however, is applicable in the Veteran's appeal because a claim for ischemic heart disease was received between May 3, 1989 and August 31, 2010 (the effective date of the change in regulation allowing for a presumption of the covered disease).  As relevant to the current appeal, the effective date will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  

The Board finds that the evidence in the claims file conclusively demonstrates that the Veteran's original claim of service connection for ischemic heart disease was received by VA on May 16, 2010.  The claims file contains no evidence of a claim for ischemic heart disease, informal or otherwise, received by the RO before this date.

Review of the claims file shows that the Veteran filed a claim in November 1969 seeking service connection for torn ligaments in his back.  In October 1971, he filed a claim seeking service connection for an ear disability, hearing loss and a shrapnel fragment wound to his hand.  In June 1982, the Veteran filed a claim seeking service connection for posttraumatic stress disorder.  None of these applications for benefits can be construed to contain a service connection claim for ischemic heart disease, nor is there evidence of written intent to file a claim for heart disease.

In August 1984, the Veteran filed an informal claim seeking service connection for "agent orange."  In his correspondence, the Veteran stated that his wife had suffered a miscarriage, one of his children had a deformed toe, and that he could not have any more children.  The Board notes that this informal claim did not include any mention of heart disease, chest pain, or other cardiac disability.  As such, this application for benefits cannot be construed to contain a service connection claim for ischemic heart disease.

The file contains subsequent applications for benefits between 1989 and 2006, but none of them can be reasonably construed to contain a service connection claim for ischemic heart disease, including the Veteran's applications for a total disability rating based on individual unemployability (TDIU) due to his service-connected lower back, PTSD, and hearing loss disabilities, and his history of quadruple bypass heart surgery in January 2008. 

A formal application, VA Form 21-526, was received on May 16, 2010, and reflects that the Veteran was seeking service connection for ischemic heart disease due to agent orange exposure.  On his claim application, he stated, "For the past 15 years, I suffered with chest pain which was originally diagnosed as acid reflux but it turned out that the correct diagnosis was really clogged arteries that led to my heart surgery" in January 2008.  

In a July 2012 rating decision, the RO awarded the current effective date of December 17, 2007 for the award of service connection for ischemic heart disease.  The RO assigned this particular date because it is the date when a VA diabetic-risk screening assessment showed a diagnosis of coronary artery disease.  

After careful review of the record, an effective date earlier than December 17, 2007 is not permissible by law.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. §§ 3.400, 3.816(c)(2) (if a Nehmer class member had a claim for benefits pending between May 3, 1989, and the effective date of the law establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received or the date the disability arose); Lalonde v. West, 12 Vet. App. 377, 382 (1999)(the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA).  Thus, although the Veteran contends that service connection his ischemic heart disease arose long before his application for benefits was received in 2010 and well before his initial diagnosis in 2007, there is no basis for assigning an effective date for service connection for ischemic heart disease prior to December 17, 2007.

Furthermore, the liberalizing provisions of section 3.114 do not provide an earlier date because the Veteran's claim precedes the change in law.  In summary, the Board finds that the criteria for an effective date earlier than December 17, 2007, for the grant of service connection for ischemic heart disease have not been met.  An earlier effective date is not warranted under the general effective date provisions, those pertaining to liberalizing laws, or the Nehmer provisions.

II. Higher Rating

The Veteran seeks an initial rating for his service-connected ischemic heart disease which is rated at 60 percent from May 1, 2008, to December 22, 2010 under 38 C.F.R. § 4.104, DC 7005-7017 (2015). 

As the Veteran is in receipt of a 100 percent schedular rating for his service-connected ischemic heart disease from December 17, 2007, to May 1, 2008; and from December 22, 2010, entitlement to a higher rating during this period is moot.  

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As relevant to this claim, a 100 percent rating is assigned under DC 7017 for 3 months following hospital admission for surgery.  Thereafter, a 60 percent rating is assigned for coronary bypass surgery with more than 1 episode of acute congestive heart failure in the past year or workload of greater than 3 METs (metabolic equivalents) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 60 percent.  

A 100 percent rating also is assigned under DC 7017 for chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7017 (2015).

On private outpatient treatment on May 8, 2008, no relevant complaints were noted.  The Veteran's history of coronary artery disease and coronary artery bypass graft (CABG) surgery was noted.  The Veteran denied experiencing any cardiovascular symptoms.  Physical examination showed a normal cardiovascular system, a regular heart rate and rhythm, normal heart sounds, no murmurs, and normal arterial pulses with no bruit in the carotid artery.  The assessment included coronary artery disease.

On private outpatient treatment in July 2008, the Veteran complained of chest pain when lifting over 25 pounds.  The records reflect that he did not have chest pain of cardiac origin, but reportedly he sometimes got pain when lifting heavy objects more than 20 pounds.  He denied any associated symptoms including shortness of breath, palpitations, diaphoresis, nausea, dizziness, or syncope.  The Veteran's history of coronary artery disease and CABG surgery was noted.  Physical examination showed a regular heart rate and rhythm, normal heart sounds without gallops, pericardial friction rub, or murmurs, normal apical impulse, no precordial heave, no thrill, and equal bilateral normal arterial pulses.  The assessment included coronary artery disease.

In August 2008, the Veteran reported that he was feeling well, walking daily, and exercising regularly.  His history of coronary artery disease and CABG surgery was noted.  The Veteran reported experiencing cardiovascular symptoms with lifting more than 25 pounds and with certain movement of the upper extremity, but he denied any symptoms with exercise.  Physical examination showed a regular heart rate and rhythm, normal heart sounds without murmurs, normal apical impulse, equal bilateral normal arterial pulses, and no bruit in the carotid artery.  The assessment included coronary artery disease.

In January 2009, no relevant complaints were noted.  The Veteran's history of coronary artery disease and CABG surgery was noted.  Objective examination showed a regular heart rate and rhythm, normal heart sounds without murmurs, normal apical impulse, and normal arterial pulses without bruits.  The assessment included coronary artery disease under good control.  The Veteran was advised to continue his current therapy and aggressive risk modification.

On VA outpatient treatment in March 2009, the Veteran complained of continued pleuritic chest pain when lifting his 15 pound grandchild.  Objective examination showed 2/4 bilateral carotid normal upstroke without thrills or bruits in the neck, a regular heart rate and rhythm, and normal heart sounds without gallops or rubs.  The assessment included coronary artery disease/CABG four-vessel disease.

Private treatment records dated in July 2009 reflect that the Veteran was able to walk up to 1 to 1.5 miles per day.  He was noted to have some shortness of breath, but no chest pain.

On private outpatient treatment in November 2009, the Veteran reported that he was still exercising regularly and feeling well.  A history of coronary artery disease was noted.  The Veteran's CABG surgery was noted.  Physical examination showed a normal cardiovascular system, normal heart rate and rhythm, normal heart sounds without murmurs, no bruits in the carotid artery, and normal and equal bilateral arterial pulses.  The assessment included coronary artery disease.

In January 2010, the Veteran denied new complaints.  A history of coronary artery disease was noted.  The clinician noted that the Veteran was doing well from a cardiac stand point of view.  He denied chest pain, shortness of breath, orthopnea, paroxysmal nocturnal dyspnea, dizziness, or syncope.  The clinician further noted that the Veteran had no intermittent claudication and a good exercise capacity.  The Veteran's CABG surgery was noted.  Physical examination showed a supple neck, carotids 2+ without bruits, and normal heart sounds without murmurs, gallops, or rubs.  The assessment included coronary artery disease under good control.  The Veteran was advised to continue his current therapy and to return in six months.

On VA outpatient treatment in June 2010, no relevant complaints were noted.  Objective examination and the assessment were unchanged from March 2009.

At a VA examination in June 2010, the Veteran reported that he had been stable since his four-vessel CABG surgery in January 2008.  He was on continuous medication for his heart condition.  There was no history of cardiac trauma or neoplasm, congestive heart failure, or myocardial infarction.  He reported a history of angina, dizziness, syncope, fatigue, and dyspnea on mild exertion.  The Veteran stated that his cardiac pain and severe shortness of breath/dyspnea on exertion symptoms had all resolved since his CABG in January 2008.  He also reported continuing shortness of breath and dyspnea on exertion, but denied chest pain since his bypass.  Physical examination showed no evidence of congestive heart failure or pulmonary hypertension.  The Veteran had normal heart sounds, a regular heart rate and rhythm, normal heart size based on x-rays, and an ejection fraction of greater than 50 percent.  The Veteran's METs were estimated at 5-6 based on average daily activity capabilities.  The diagnoses included arteriosclerotic cardiovascular disease associated with chest pain.  

Treatment records from the Stowe Family Practice show a history of coronary artery bypass grafting times four in January 2008 with current cardiac medications reported for coronary artery disease.  Ejection fraction of 41 percent was noted on a July 2008 report.

The Veteran's ischemic heart disease is currently rated at 60 percent from May 1, 2008, to December 22, 2010 under 38 C.F.R. § 4.104, DC 7005-7017 (2015).  The Board finds that the preponderance of the evidence is against a higher initial rating for this appeal period.

The next highest rating of 100 percent requires chronic congestive heart failure, or; workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent is to be rated as 100 percent disabling.  Upon review of the claims file, none of these criteria were met between May 1, 2008, and December 22, 2010.  Accordingly, a rating greater than 60 percent is not warranted during this time period.  See 38 C.F.R. § 4.104, DC 7005-7017 (2015).  

The Board acknowledges that the Veteran had four-vessel CABG surgery in January 2008 and notes that he was assigned a 100 percent rating under DC 7017 for 3 months following his hospital admission for this surgery.  However, the METs observed during the specific appeal period in question were estimated at 5-6 as noted at the VA examination in June 2010.  

It was not until the Veteran's most recent VA examination on December 22, 2010, that a VA clinician estimated that his METs due to service-connected ischemic heart disease were less than 3.  Consistent with those findings, the Veteran was assigned a 100 percent rating for his service-connected ischemic heart disease effective December 23, 2010.  

Throughout the appeal period, the Veteran has experienced, at worst, complaints of non-cardiac chest pain and mild shortness of breath/dyspnea on exertion.  The objective evidence has revealed left ventricular ejection fractions that were greater than 30 percent and estimated workload of 5-6 METs.  There was no evidence of cardiac hypertrophy, dilatation, or congestive heart failure.  Contrary to his lay assertions and Board hearing testimony, the objective medical evidence suggests that the ischemic heart disease symptomatology improved between May 1, 2008, and December 22, 2010.  The Board also finds it significant that on several occasions, the Veteran reported to his VA treating clinicians that he was feeling well, exercising regularly, and was stable following his four-vessel CABG surgery.  The Veteran has not identified or submitted any evidence demonstrating that his ischemic heart disease was of such severity to warrant a higher rating of 100 percent under the relevant schedular criteria.  

The preponderance of the evidence is therefore against the claim for a rating higher than 60 percent from May  1, 2008, to December 22, 2010 for ischemic heart disease; there is no doubt to be resolved; and a higher rating is not warranted. 

Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Throughout the appeal period under review, the Veteran's service-connected ischemic heart disease primarily manifested with some subjective complaints of chest pain and dyspnea on exertion, and objectively estimated METs of 5-6, normal heart size, and ejection fractions greater than 30 percent.  These manifestations are contemplated in the applicable rating criteria.  In short, there is nothing exceptional or unusual about the Veteran's ischemic heart disease because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization during the limited appeal period under review.  The record evidence indicates that the Veteran has been retired throughout the pendency of this appeal.  Except for his four-vessel CABG surgery in January 2008, the Veteran otherwise has not been hospitalized for treatment of his service-connected ischemic heart disease during the appeal period.  

In Johnson v. McDonald, 762 F.3d 1362 (2014) , the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  The evidence does not support referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating under Johnson because the Veteran's service-connected disabilities, individually or collectively, do not show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.  

In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board further notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability due to individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran asserts that he was unemployable by reason of his service-connected ischemic heart disease during the appeal period in question.  The Board notes that the AOJ has already granted TDIU from August 31, 2007, to December 17, 2007, and from May 1, 2008, and December 22, 2010.  For these reasons, the question of entitlement to TDIU is not raised.  


ORDER

An effective date earlier than December 17, 2007, for the grant of service connection for ischemic heart disease, is denied.

An initial rating for ischemic heart disease in excess of 60 percent from May 1, 2008, to December 22, 2010, is denied.



REMAND

Manlincon

In a December 2014 rating decision, the RO granted an increased rating of 100 percent for the Veteran's service-connected PTSD and assigned an effective date of January 23, 2014.  The RO also denied service connection for cysts of the mouth and erectile dysfunction.  

In January 2015, the Veteran expressed disagreement with the effective date of the total rating for PTSD and the denial of service connection for his cysts and erectile dysfunction.  A statement of the case (SOC) has not been issued and the matters must be remanded for the originating agency to provide the Veteran with one.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Higher Ratings

The Veteran contends that his service-connected radiculopathy of the left and right lower extremities is more disabling than currently evaluated.  

Having reviewed the record, to include the Veteran's June 2014 Board hearing testimony, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

The Veteran testified in June 2014 that the symptomatology attributable to his service-connected radiculopathy of the left and right lower extremities had recently worsened.  See Board hearing transcript dated June 16, 2014, at pp. 24-26.  A review of the record evidence indicates that the Veteran's most recent VA examination for these disabilities occurred in August 2013.  

VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and the length of time which has elapsed since his most recent VA examination, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his radiculopathy affecting his left and right lower extremities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran that addresses entitlement to an effective date earlier than January 23, 2014, for the grant of a 100 percent rating for PTSD; and entitlement to service connection for cysts of the mouth and erectile dysfunction.  Inform him of the requirements to perfect his appeal with respect to these issues.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal, should this issue be returned to the Board for appellate review.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for radiculopathy of the left and right lower extremities that are not already of record.  Take appropriate measures to request copies of any identified records of medical treatment and associate them with the claims file.

3.  Thereafter, schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected radiculopathy of the left and right lower extremities.  The claims file must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding his symptoms, the examiner should assess the degree of severity from the bilateral lower extremity radiculopathy.  The examiner should specifically opine as to whether any identified paralysis in either lower extremity is complete or incomplete, and if the Veteran has incomplete paralysis in either lower extremity, opine whether such symptomatology is best described as "mild," "moderate," "moderately severe," or "severe."  

A complete rationale must be provided for any opinions expressed.

4.  After ensuring that the development requested above is completed in its entirety, review the file and re-adjudicate the claims.  If either matter is not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


